Title: From Thomas Boylston Adams to William Smith, 21 November 1803
From: Adams, Thomas Boylston
To: Smith, William



Dear Sir.
Philadelphia 21st: November 1803

I have this day, shipped on board the sloop Rachel Captain Raymond Davis bound to Boston, sundry articles specified in the enclosed bill of lading, which I have taken the liberty to consign to your care. There is moreover a small writing Desk which the Captain has taken charge of, not included in the bill of lading. If the quantity of my baggage should prove to great for your Store-room, I must beg the favor of you to deposit it else-where, and if you will have the goodness to pay the freight stipulated & charges I will repay you, when I shall have the pleasure of meeting you, which will not, I hope, long be deferred.
I am, dear Sir, with esteem & respect / Your hble Servt
T. B Adams